179 F.3d 1252
Alejandro MADRID, Corlos Lutz, Ronnie Dewberry, StevenVilla, Bruce Vorse, and Moses Johnson,Individually and on Behalf of all OthersSimilarly Situated, Plaintiffs-Appellees,v.JAMES GOMEZ, Steven Cambra, Susan Steinberg, M.D., RobertAyers, Defendants-Appellants.
Nos. 96-17277, 97-16237.
United States Court of Appeals, Ninth Circuit.
July 7, 1999.

Before:  WOOD, Jr.,* HALL, and O'SCANNLAIN, Circuit Judges.


1
The Opinion filed July 2, 1998 [150 F.3d 1030], is withdrawn.



*
 The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation